Case:19-10273-SDB Doc#:57 Filed:10/27/20 Entered:10/27/20 11:18:29                     Page:1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

In re:                                         )
                                               )
Jamie Dianne Hobbs,                            ) CASE NO. 1:19-bk-10273
                                               )
             Debtor                            ) JUDGE Susan D. Barrett
                                               )
                                               )



  CARRINGTON MORTGAGE SERVICES, LLC NOTICE OF DEBTOR’S REQUEST
         FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes Creditor Carrington Mortgage Services, LLC (“Creditor”), by and through

undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for mortgage

payment forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 9 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 04/01/2020 through 12/01/2020. Creditor holds a secured interest in real property

commonly known as 2351 Henry Circle, Augusta, Georgia 30906 as evidenced by claim number

3-1 on the Court’s claim register. Creditor, at this time, does not waive any rights to collect the

payments that come due during the forbearance period. If the Debtor desires to modify the length

of the forbearance period or make arrangements to care for the forbearance period arrears, Creditor

asks that the Debtor or Counsel for the Debtor make those requests through undersigned counsel.

         Per the request, Debtor will resume Mortgage payments beginning 01/01/2021 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding
Case:19-10273-SDB Doc#:57 Filed:10/27/20 Entered:10/27/20 11:18:29                      Page:2 of 3


the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek

relief from the automatic stay upon expiration of the forbearance period.

Date: October 27, 2020

                                              Robertson, Anschutz, Schneid & Crane, LLC
                                              Authorized Agent for Secured Creditor
                                              10700 Abbott’s Bridge Road, Suite 170
                                              Duluth, GA 30097
                                              Telephone: 470-321-7112
                                              Fax: 404-393-1425

                                              By: /s/ Andrea L. Betts
                                              Andrea L. Betts
                                              GA Bar # 432863
                                              abetts@rascrane.com
Case:19-10273-SDB Doc#:57 Filed:10/27/20 Entered:10/27/20 11:18:29                Page:3 of 3


                              CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 27th day of

October 2020:

Jamie Dianne Hobbs
2351 Henry Circle
Augusta, GA 30906

And via electronic mail to:

Matthew James Duncan
Duncan & Brow, Attorneys at Law, LLLP
2608 Commons Boulevard
Suite A
Augusta, GA 30909

Huon Le
P.O. Box 2127
Augusta, GA 30903

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401


                                           By: /s/Jenny Choi
                                           Jenny Choi
                                           Email: jchoi@rascrane.com
